Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Piquet et al. teach an inner tubular member, an outer tubular member, a tubular elastic member, a coil provided in the inner tubular member, a magnetic fluid filling a pair of liquid chambers and a circumferential passage.  Noguchi et al. teach an inner tubular member, an outer tubular member, a tubular elastic member, a fluid filling a pair of liquid chambers and a circumferential passage.  Carlson teaches an inner tubular member, an outer tubular member, a tubular elastic member, a coil provided in the inner tubular member, and a magnetic fluid filling a pair of liquid chambers and a passage.  Bouhier et al., and Burwinkel et al. teach an inner tubular member, an outer tubular member, a tubular elastic member, a pair of liquid chambers and a circumferential passage provided in the outer tubular member. Isaac et al. and Goto et al. teach an inner tubular member, an outer tubular member, a tubular elastic member, a coil, a pair of liquid chambers and a passage.  Zhang et al. teach an inner tubular member, an outer tubular member, a tubular elastic member, a coil.  Vossel et al. teach an inner tubular member, an outer tubular member, a tubular elastic member, a pair of liquid chambers and a circumferential passage.  
The prior art of record does not teach at least one pair of liquid chambers defined in the elastic member so as to be axially separated from each other; a coil wound coaxially with and provided in the one of the inner tubular member and the outer tubular member; and a yoke included in the one of the inner tubular member and the outer tubular member and provided with a gap constituting the circumferential passage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWMay 16, 2022